Citation Nr: 1007976	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Ralph G. Stiehm, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 2004 rating decision by 
the Regional Office (RO) in Nashville, Tennessee, which 
denied service connection for depression.

The Board denied the claim for service connection for a 
psychiatric disorder to include depression in a decision 
promulgated in January 2008.

In April 2009, pursuant to a Joint Motion of the parties, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the January 2008 Board decision.  The Court then 
remanded this matter to the Board for additional development 
in accordance with the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Court ordered compliance with the April 
2009 Joint Motion.  The parties agreed that, in its January 
2008 decision, the Board "mischaracterized service medical 
records by indicating that they do not document psychiatric 
complaints."  See page two of Joint Motion.  The parties 
added that a history associated with an April 1991 separation 
examination reflected that the Veteran reported a history of 
depression and worry.  The Board did discuss this record in 
its January 2008 decision.  The Board also noted that "[t]he 
clinical evaluation portion of that report is either 
unavailable, or no clinical evaluation was preformed."  

Review of the claims file shows that the Veteran elected to 
undergo a medical examination before his service separation.  
The file does not show whether such an examination was 
conducted.  Thus, on remand an attempt should be made to 
obtain the Veteran's medical examination, if any, conducted 
pursuant to his service separation.

The Joint Motion also observed that "impressions" in August 
1996 included PTSD.  A VA progress note includes these 
findings.  It was added that the Board should have, but did 
not, address this evidence.  See page three of Joint Motion.  
Review of the Board's January 2009 decision does note, on 
page six, "VA records show that the veteran attended therapy 
sessions in August and October 1996 to discuss medical 
concerns including symptoms of depression and PTSD."  

Nevertheless, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court considered a case in which the 
Board had denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection 
for PTSD, but the medical record also included diagnoses of 
an anxiety disorder and a schizoid disorder.  The Board 
narrowly construed the claim and denied upon the absence of a 
current diagnosis of PTSD.  The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis -- one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the 
Veteran's claim.  Id.

The Board has reviewed this case and, while noting that the 
fact pattern here is dissimilar to that in Clemons, finds 
that Clemons is nevertheless somewhat applicable here.  
Notably, while this claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
depression, an impression of PTSD, as discussed, is of 
record.

As indicated under Clemons, and per the facts here, PTSD is 
to be considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than depression.  
The RO has also not provided adequate notification addressing 
what is needed for a claim incorporating PTSD.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Board also observes that the Joint Motion pointed out 
that the post-service record included a February 1992 
reference to a history of suicidal thoughts and a March 1993 
reference to depression and auditory hallucinations.  The 
Veteran, as part of an attachment provided with his June 2005 
substantive appeal, claimed to have sought "medical 
attention during the period of 1991-1994 at the VAMC."  
Review of the claims folder, however, first reveals evidence 
of VA psychiatric-related treatment afforded the Veteran to 
have occurred in March 1993.  Therefore, an effort to obtain 
any VA medical records pertaining to treatment afforded the 
Veteran for psychiatric-based complaints dating from the time 
of his separation from active service [June 1991] to March 
1993 should be undertaken.  Concerning this, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records, if existent, should be 
associated with the claims file.  38 U.S.C. § 5103A (West 
2002).

In additional, a remand is required because the record does 
not show that the Veteran was afforded a VA examination in 
connection with his claim.  Specifically, the Board finds 
that a remand to obtain a medical opinion as to the origins 
of a current psychiatric disorder, if any, is required 
because VA records indicate that the Veteran has been 
diagnosed with depression and a post-service "impression" 
of PTSD, together with a finding of PTSD symptoms, is also of 
record.  Further, the medical evidence on file includes 
several records which note the Veteran's reported a history 
of psychiatric-based problems dating back to his military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006) (lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
may be credible and ultimately competent regardless of the 
lack of contemporaneous medical evidence if the symptoms are 
capable of lay observation).
Accordingly, this case is REMANDED for the following action:

1.  The RO should send a letter to the 
Veteran to explain, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal, now characterized as service 
connection for a psychiatric disorder, to 
include depression and PTSD.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, and 3.309, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

2.  The RO should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), or any other 
appropriate facility to request that the 
Veteran's service separation medical 
examination report, which has yet to be 
associated with the claims file, be so 
associated.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO 
should continue efforts to locate the 
specifically-sought record until it is 
reasonably certain that such record does 
not exist or that further efforts to 
obtain the record would be futile.  The 
Veteran should be notified of the RO's 
attempts to locate his service separation 
medical examination report as well as any 
further action to be taken.

3.  The RO should take appropriate steps, 
pertaining to the Veteran's service 
connection claim for PTSD, to contact the 
Veteran in order to obtain additional 
information or other specific details 
concerning the specific circumstances of 
any claimed service stressor.  This 
additional information should include any 
names or unit designations, dates and 
locations concerning any claimed in-
service stressor(s).  The Veteran also 
should be informed that he may provide 
other evidence to support his assertions.

4.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare of a summary of his 
claimed stressors.  The RO should forward 
the summary to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order to attempt to verify the events.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  

6.  Upon completion of the above, the RO 
should schedule a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The examiner should review the 
entire claims folder, and a copy of this 
remand must be provided to the examiner 
prior to the examination.

The examiner should determine the 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of testing for PTSD, if any is 
deemed necessary, and any other special 
testing deemed appropriate.  A multi-
axial evaluation based on the current 
DSM-IV diagnostic criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that the current symptomatology is linked 
to one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder(s) as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of 
depression and the "impression" of PTSD 
which is of record.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorders diagnosed in the course of the 
examination, other than PTSD, is/are 
etiologically related to the Veteran's 
period of active service.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

7.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

9.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for a 
psychiatric disability, to include 
depression and PTSD.  If the benefit 
requested on appeal is not granted, the 
Veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC), which must contain notice of 
all relevant action taken on the claim.  
A reasonable period of time for a 
response should be afforded.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


